MEMORANDUM**
Bao Due Nguyen appeals the sentence imposed following his guilty plea to conspiracy to distribute marijuana, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), and 846.
Nguyen contends that the district court abused its discretion by denying his request for a downward departure based on disparate sentencing treatment of Nguyen and his co-defendant. We lack jurisdiction to entertain this contention because the record indicates that the district court recognized its authority to depart and denied the request in its discretion. United States v. Linn, 362 F.3d 1261, 1262 (9th Cir.2004) (per curiam).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.